DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claim 1 is supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 10/3/2022. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 112
Claims 1, 3-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claim 1, it is unclear if the parenchyma cell contains saccharide or the plant does. For purposes of expediting prosecution, it is interpreted as the cell contains saccharide.
Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umemura (US 2011/0174191).
Claim 1, 5-6: Umemura discloses a composition comprising acacia bark powder or wood particles, and citric acid (examples 1-10). The bark powder or wood flour inherently contains parenchyma cells and saccharide, and vascular bundle of fibers. The composition is heat treated. The bark powder or wood particles have juice residue present, the juice residue and citric acid would form a product under heat treatment.
Alternatively, Umemura discloses a composition comprising acacia bark powder or wood particles, citric acid and saccharide (example 11, 0010). The bark powder or wood flour inherently contains parenchyma cells, and vascular bundle of fibers. If the saccharide is additionally added or present with parenchyma cells, it is merely a characteristic how the saccharide is added in the composition and a product-by-process limitation, it does not affect the characteristic of the saccharide itself. The composition is heat treated. The bark powder or wood particles have juice residue present, the juice residue and citric acid would form a product under heat treatment.
Claim 3: it is noted that “parenchyma cells of a plant” is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The parenchyma obtained from a palm would be the same as the one obtained from acacia. 
Claim 7:  it is noted that “fibers of a vascular bundle of a palm” is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The vascular bundle of fibers obtained from a palm would be the same as the one obtained from acacia. 
Claim 8: Umemura discloses a molded body obtained from the composition.
Claim(s) 1, 3, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013190777, (hereafter ‘777).
Claim 1, 5-6: ‘777 discloses a composition comprising bagasse powder and polycarboxylic acid (0014-0015, 0018-0034). The bagasse powder inherently contains parenchyma cells and saccharide, and vascular bundle of fibers. The composition is heat treated [0043]. The bagasse powder has juice residue present, the juice residue and polycarboxylic acid would form a product under heat treatment.
Claim 3: it is noted that “parenchyma cells of a plant” is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The parenchyma obtained from a palm would be the same as the one obtained from bagasse. 
Claim 7:  it is noted that “fibers of a vascular bundle of a palm” is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The vascular bundle of fibers obtained from a palm would be the same as the one obtained from bagasse. 
Claim 8: ‘777 discloses a molded body obtained from the composition.
Claim Rejections - 35 USC § 103
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemura (US 2011/0174191) in view of Forshey et al (US 7,426,775).
Umemura teaches the limitation of claim 1, as discussed above.
Umemura does not disclose an ammonium salt like claimed. 
Forshey discloses a crosslinking facilitator can be used to facilitate the crosslinking reaction between saccharide and polycarboxylic acid (claims, 3:56-4:29). The crosslinking facilitator can be ammonium sulfate. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include ammonium sulfate to facilitate the crosslinking reaction.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013190777 in view of Forshey et al (US 7,426,775).
‘777 teaches the limitation of claim 1, as discussed above.
‘777 does not disclose an ammonium salt like claimed. 
Forshey discloses a crosslinking facilitator can be used to facilitate the crosslinking reaction between saccharide and polycarboxylic acid (claims, 3:56-4:29). The crosslinking facilitator can be ammonium sulfate. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include ammonium sulfate to facilitate the crosslinking reaction.
Double Patenting
Claim 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9 of copending Application No.16/486,829. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘829 claims a composition of saccharide, polycarboxylic acid and wood powder.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763